                                         Case 3:17-cv-05659-WHA Document 655
                                                                         654 Filed 02/03/21
                                                                                   02/02/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                    UNITED STATES DISTRICT COURT

                                   7
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10     FINJAN, INC.,
                                  11                      Plaintiff,                             No. C 17-05659 WHA

                                  12                v.
Northern District of California
 United States District Court




                                  13     JUNIPER NETWORK, INC., et al.,                          ORDER APPOINTING SPECIAL
                                                                                                 MASTER
                                  14                      Defendants.

                                  15

                                  16           A January 9 order found patent owner Finjan, Inc.’s prosecution of this case exceptional

                                  17     and defendant Juniper Network, Inc. entitled to a degree of attorney’s fees under 35 U.S.C.

                                  18     § 285. A companion order notified both sides that the Court was inclined to appoint Attorney

                                  19     Matt Borden as special master to determine a reasonable fees and costs award, and gave both

                                  20     sides until January 28 to object or request to be heard (Dkt. No. 649). Neither side objects to

                                  21     the appointment (Dkt. Nos. 652, 653). Attorney Borden has conducted a conflicts check for

                                  22     potential grounds for disqualification and, by special accommodation of the Court, has agreed

                                  23     to serve at the reduced rate of $300 per hour. Accordingly, it is hereby ordered:

                                  24           1.        ATTORNEY BORDEN IS HEREBY APPOINTED AS SPECIAL MASTER to determine,

                                  25   with all reasonable diligence, the reasonable amount of attorney’s fees and costs which Finjan

                                  26   shall pay to Juniper. He shall have all powers set forth in Federal Rule of Civil Procedure 53(c)

                                  27   with respect to this dispute but shall not revisit prior rulings in this case.

                                  28
                                         Case 3:17-cv-05659-WHA Document 655
                                                                         654 Filed 02/03/21
                                                                                   02/02/21 Page 2 of 3




                                   1             2.   The procedure set forth in the January 9 order (Dkt. No. 649) is incorporated into

                                   2   and deemed a part of this order. Attorney Borden may set a briefing and argument schedule as

                                   3   he deems appropriate. The parties shall provide the special master with electronic text-

                                   4   searchable copies of all documents relevant to this dispute and shall provide print copies (such as

                                   5   a tabbed binder for attorney-billing records) to an appropriate address as Attorney Borden shall

                                   6   request.

                                   7             3.   By MAY 20 AT NOON, the special master shall file a written report and

                                   8   recommendation that includes his proposed findings and the recommended award of attorney’s

                                   9   fees and costs to which Juniper is entitled. His report should identify all amounts disallowed and

                                  10   state whether the amounts disallowed qualify for treble deduction, per the order granting the

                                  11   motion for fees.

                                  12             4.   Any objections to or motions regarding the special master’s report and
Northern District of California
 United States District Court




                                  13   recommendation must be filed by JUNE 10 AT NOON, to be heard on the normal 35-day track, and

                                  14   shall not exceed 25 PAGES in length. The response to any such objection or motion shall be due

                                  15   SEVEN DAYS from the filing thereof and shall also not exceed 25 PAGES in length. No reply

                                  16   briefing, please.

                                  17             5.   The Court will then review and consider any timely objections to or motions

                                  18   regarding the special master’s report and recommendation pursuant to Rule 53(f). An order will

                                  19   follow.

                                  20             6.   Ex parte communications with the special master should be avoided if possible.

                                  21   Any objection to an ex parte communication or motion to disqualify must be filed within SEVEN

                                  22   CALENDAR DAYS of discovery.

                                  23             7.   Objections to this order shall be filed by FEBRUARY 18 AT NOON. Any proposed

                                  24   modification to this order must be promptly raised in a joint letter brief, not to exceed THREE

                                  25   PAGES in length, to be filed only after the parties have met and conferred — either in person or

                                  26   telephonically — under the special master’s supervision.

                                  27             8.   Attorney Borden shall please indicate his acceptance of this reference as special

                                  28   master by signing and filing the below statement:
                                                                                        2
                                       Case 3:17-cv-05659-WHA Document 655
                                                                       654 Filed 02/03/21
                                                                                 02/02/21 Page 3 of 3




                                   1               I accept this appointment and reference:
                                   2

                                   3               MATT BORDEN
                                                   SPECIAL MASTER
                                   4

                                   5
                                            IT IS SO ORDERED.
                                   6

                                   7
                                       Dated: February 2, 2021.
                                   8
                                   9

                                  10                                                          WILLIAM ALSUP
                                                                                              UNITED STATES DISTRICT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    3
